OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW

PER CURIAM.
Appellant was convicted after a bench trial of possession of cocaine. Appellant pled true to two enhancement paragraphs and the court sentenced him to twenty-five years confinement. The Court of Appeals reversed and remanded for a new trial after finding that an exhibit had been omitted from the record through no fault of appellant and that the exhibit could not be located. Dean v. State, 900 S.W.2d 367 (Tex.App. — Texarkana 1995). We granted the State’s petition for discretionary review to determine whether reversal is required when an exhibit not necessary for the resolution of any issue raised by appellant is missing from the record on appeal.
After careful consideration of the record in this ease, we find that the State’s petition for discretionary review was improvidently granted. Accordingly, the State’s petition is dismissed.
WHITE, J., not participating.